Case: 17-11282      Document: 00514500352         Page: 1    Date Filed: 06/05/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                      United States Court of Appeals

                                    No. 17-11282
                                                                               Fifth Circuit

                                                                             FILED
                                  Summary Calendar                        June 5, 2018
                                                                        Lyle W. Cayce
UNITED STATES OF AMERICA,                                                    Clerk


                                                 Plaintiff-Appellee

v.

ISAURO GONZALEZ-SOTELO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:17-CR-36-1


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Isauro Gonzalez-Sotelo pleaded guilty to illegal
reentry into the United States and was sentenced to 24 months of
imprisonment, an upward variance from the guidelines range of four to 10
months of imprisonment. On appeal, Gonzalez-Sotelo claims that the court’s
upward variance was substantively unreasonable.                  We review sentences,
whether imposed inside or outside the Guidelines range, for reasonableness in


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11282     Document: 00514500352     Page: 2   Date Filed: 06/05/2018


                                  No. 17-11282

light of the sentencing factors set forth in 18 U.S.C. § 3553(a), and we review
the substantive reasonableness of a sentence for abuse of discretion. Gall v.
United States, 552 U.S. 38, 51 (2007).       In reviewing an above-guidelines
sentence for substantive reasonableness, we consider the totality of the
circumstances, including the extent of any variance from the guidelines range,
to determine whether the § 3553(a) factors support the sentence. United States
v. Gerezano-Rosales, 692 F.3d 393, 400 (5th Cir. 2012). An above-guidelines
sentence is unreasonable if “it (1) does not account for a factor that should have
received significant weight, (2) gives significant weight to an irrelevant or
improper factor, or (3) represents a clear error of judgment in balancing the
sentencing factors.” United States v. Smith, 440 F.3d 704, 708 (5th Cir. 2006).
We defer to the district court’s determination that the § 3553(a) factors, on the
whole, merit an upward variance. United States v. Brantley, 537 F.3d 347, 349
(5th Cir. 2008).
      In this case, the district court relied on appropriate § 3553(a) factors in
determining that an upward variance was warranted, as its reasons addressed
the nature and circumstances of Gonzalez-Sotelo’s offense, the need to protect
the public from further crimes by Gonzalez-Sotelo, and the need to deter him
from future criminal activity. Nothing suggests that the district court failed
to consider a factor that should have received significant weight, gave
significant weight to an improper factor, or made a clear error of judgment in
balancing the sentencing factors. See Smith, 440 F.3d at 708. We therefore
defer to the district court’s determination that the § 3553(a) factors, on the
whole, warrant the variance, see Brantley, 537 F.3d at 349, and justify the
extent of the upward variance imposed, see United States v. Broussard, 669
F.3d 537, 551 (5th Cir. 2012).
      Gonzalez-Sotelo’s sentence is AFFIRMED.



                                        2